DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 and 11/03/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on August 11, 2020 are accepted. 

Specification
	The specification filed August 11, 2020 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canzanese Jr. et al. US 2019/0379700 A1 [hereinafter Canzanese].

As per claims 1, 8 and 15, Canzanese teaches a method comprising: 
generating a neighborhood graph for a plurality of nodes in an enterprise network, the neighborhood graph representing a multi-hop connection between any two nodes of the plurality of nodes [abstract and paragraph 0025]; 
determining a security score for each of the plurality of nodes to yield a plurality of scores [paragraphs 0025 and 0034]; and 
updating the neighborhood graph of the plurality of nodes using the plurality of scores (i.e., aggregating scores) to provide a visual representation of securities of the plurality of nodes relative to each other [paragraphs 0040-0042].

As per claims 2, 9 and 16, Canzanese further teaches the method further comprising: filtering the updated neighborhood graph [paragraphs 0040-0042].

As per claims 3, 10 and 17, Canzanese further teaches the method wherein the filtering is based on a filtering parameter associated with at least one of a number of source nodes and a number of destination nodes in the enterprise network [paragraphs 0040-0042].

As per claims 4, 11 and 18, Canzanese further teaches the method wherein the filtering parameter includes a threshold attack surface score of each of the number of source nodes, a threshold attack surface score of each of the number of destination nodes, a vulnerability score of each of the number of source nodes, or a vulnerability score of each of the number of destination nodes [paragraphs 0040-0042].

As per claims 5, 12 and 19, Canzanese further teaches the method further comprising: receiving a request for generating the neighborhood graph [paragraph 0045].

As per clams 6, 13 and 20, Canzanese further teaches the method further comprising: creating an alert for the updated neighborhood graph, the alert indicating presence of one or more new network connections between the plurality of nodes having a threshold security score [paragraphs 0024-0025].

As per claims 7 and 14, Canzanese further teaches the method wherein the node is a scope, a cluster or an inventory filter [paragraphs 0029-0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435